Exhibit 10.59

 

 

AGREEMENT

 

dated as of October 29, 2007

 

by and among

 

AVI BioPharma, Inc.,

 

AVI Shareholder Advocacy Trust,

 

The Shareholder Advocate LLC, and

 

Richard Macary

 

--------------------------------------------------------------------------------


 

This SHAREHOLDER’S TRUST AGREEMENT dated as of October 29, 2007 (this
“Agreement”) is made and entered into by and among AVI BioPharma, Inc., an
Oregon corporation (the “Company”), the AVI Shareholder Advocacy  Trust, a
Delaware trust (“Trust”), The Shareholder Advocate LLC, a Delaware limited
liability company, (“Managing Trustee”) and Richard Macary (“Macary”) (each a
“Party” and, collectively, the “Parties”).

 

WHEREAS, the Trust was formed with its central goal to improve the quality of
the Company’s management;

 

WHEREAS, the Managing Trustee is the trustee in charge of the management of the
Trust;

 

WHEREAS, Macary is the sole manager and a member of the Managing Trustee;

 

and

 

WHEREAS, the Parties wish to provide for representation on the Board of
Directors of the Company (the “Board of Directors”) for two (2) directors
nominated by the Trust; all as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 

1.             DEFINITIONS

 

1.1          Definitions.

 

(a)             Except as otherwise specifically indicated, the following terms
have the following meanings for all purposes of this Agreement:

 

“Affiliate” has the meaning assigned thereto in Rule 12b-2 promulgated under the
Exchange Act.

 

“Bylaws” means the Amended and Restated Bylaws of the Company, as the same may
be amended and restated from time to time.

 

“Articles of Incorporation” means the Articles of Incorporation of the Company,
as the same may be amended and restated from time to time.

 

“Commission” means the Securities and Exchange Commission.

 

“Director Termination Date” means the earliest of:  (i) the first date on which
(x) any member of the Restricted Group engages in any of the activities
prohibited by Article IV if such violation is not wholly cured within three
(3) business days following written notice thereof by the Company, (y) any
member of the Restricted Group engages in a Schedule 13D Transaction, or (z) the
filing of an amendment to the Schedule 13D previously filed by certain of the
Restricted Group with the Commission indicating that any member of the
Restricted Group has a plan or proposal to engage in, or that it has engaged in,
a Schedule 13D Transaction (other than an

 

--------------------------------------------------------------------------------


 

amendment filed following the execution and delivery of this Agreement
announcing such execution and delivery or subsequent filings necessitated by the
terms of this Agreement and actions by the parties hereunder);  or (ii) the
first date on which there shall be no Restricted Group Directors then in office
as members of the Board of Directors and the Restricted Group Designee shall not
have named a successor to any of the Restricted Group Directors in accordance
with Section 2.1 hereof.

 

“Equity Securities” means Voting Securities, Convertible Securities and Rights
to Purchase Voting Securities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, agency, commission, official or other instrumentality of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision, or any stock exchange or market in which the Common
Stock is listed for trading or traded.

 

“Independent Director” means any member of the Board of Directors who is an
independent director as defined in Rule 4200(15) of the Nasdaq Marketplace
Rules (as currently in effect and as may be amended from time to time) and as
defined in any other applicable securities laws, rules or regulations.

 

“Person” means any individual, corporation, limited liability company,
partnership, trust, other entity or group (within the meaning of
Section 13(d)(3) of the Exchange Act).

 

“Representatives” of any Person means such Person’s managers, trustees,
directors, officers, employees, legal, investment banking and financial
advisors, accountants and any other agents and representatives of such entity.

 

“Restricted Group” means, collectively, (i) the Trust, (ii) the Managing
Trustee, (iii) Macary,  (iv) any and all Affiliates of any of the Persons
described in clauses (i) through (iii), (v) any Person as to which voting power
over Voting Securities, directly or indirectly, is controlled or shared by any
of the Persons described in clauses (i) through (iii), (vi) the then current
trustee, managers, officers, directors, or employees of any Person described in
clauses (i) through (iii) above, (vii) with respect to any Person described in
clauses (i) through (vi) above who is an individual, (a) any and all immediate
family members of such Person, (b) the heirs, executors, personal
representatives and administrators of any of the foregoing Persons, (c) any and
all trusts established for the benefit of any of the foregoing Persons, and
(d) any and all charitable foundations the investment decisions of which are
controlled by any of the foregoing Persons, and (vii) the other members of any
and all groups (within the meaning of Section 13(d)(3) of the Exchange Act) of
which any Person described in clauses (i) through (vi) above is a member.

 

“Restricted Group Designee(s)” means Macary and any other individuals
subsequently designated from time to time by the Restricted Group; provided,
however, that no individual who is an officer, director, partner or shareholder
of any competitor of the Company or any of its subsidiaries (other than a
shareholder which owns less than 5% of the voting stock or power of a competitor
which is a publicly-traded company) shall serve as a Restricted Group Designee.

 

--------------------------------------------------------------------------------


 

“Restricted Group Directors” means the individuals named to the Board of
Directors in accordance with Section 2.1 below.

 

“Schedule 13D Transaction” means any action or transaction described in any of
paragraphs (a) through (j) of Item 4 of Schedule 13D promulgated by the
Commission. “Schedule 13D Transaction” shall not include any transaction
described in paragraph (a) of Item 4 of Schedule 13D if, after taking into
account all such contemporaneous transactions, the aggregate beneficial
ownership of the Restricted Group shall not have changed.

 

“Standstill Termination Date” means the earlier of the Director Termination Date
or the close of the 2010 annual meeting of the Company’s shareholders; provided,
however, the Standstill Termination Date shall be extended to the close of the
2012 annual meeting of the Company’s shareholders if, at  the discretion of the
Board of Directors, the Restricted Group Directors are nominated and are elected
by the shareholders to terms ending at such 2012 annual meeting.

 

“Voting Securities” means the Common Stock and any other securities of the
Company of any kind or class having the power generally to vote for the election
of directors; “Convertible Securities” means securities of the Company which are
convertible or exchangeable (whether presently convertible or exchangeable or
not) into Voting Securities; “Rights to Purchase Voting Securities” means
options and rights issued by the Company (whether presently exercisable or
not) to purchase Voting Securities or Convertible Voting Securities (but not
including the Rights); and “Outstanding Voting Securities” means at any time the
then issued and outstanding Voting Securities (not including shares issuable
upon the conversion of any Convertible Securities or upon the exercise of any
Rights to Purchase Voting Securities).

 

(b)           In addition, the following terms are defined in the Sections set
forth below:

 

“Board of Directors”

— Preamble

 

 

“Common Stock”

— Preamble

 

 

“Company”

— Preamble

 

 

“Managing Trustee”

—Preamble

 

 

“Macary”

—Preamble

 

 

“Trust”

—Preamble

 

(c)           Unless the context of this Agreement otherwise requires, (i) words
of any gender include each other gender; (ii) words using the singular or plural
number also include the plural or singular number, respectively; (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (iv) the terms “Article” or “Section” refer to the specified
Article or Section of this Agreement and (v) all references to statutes,
rules and regulations are to the enumerated statutes, rules and regulations and
any successor statute, rule or regulation. Whenever this Agreement refers to a
number of days, such number shall refer to calendar days unless business or
trading days are specified.

 

--------------------------------------------------------------------------------


 

2.             BOARD OF DIRECTORS

 

2.1          Composition of Board of Directors.

 

(a)             No later than October 31, 2007, pursuant to the powers granted
to it under the Bylaws the Board of Directors shall accept the resignation of
Alan P. Timmins and James B. Hicks, PhD, and appoint Dr. Gil Price and
Mr. William Goolsbee as the Restricted Group Directors to fill the vacancies on
the Board of Directors created by such resignations.  If such resignations and
appointments have not been received, accepted or made effective as of such date,
the Company shall be deemed to be in breach of this Agreement, and each member
of the Restricted Group shall be relieved of all obligations under this
Agreement, without prejudice to any remedies against the Company that each may
have under this Agreement, at law or in equity.

 

(b)            Until the Standstill Termination Date, at each meeting of
shareholders of the Company at which the terms of the Restricted Group Directors
are scheduled to expire, subject to approval of such Restricted Group Directors
by the Nominating and Corporate Governance Committee of the Board of Directors
(such approval not to be withheld unless required by the fiduciary duties of the
directors serving on such committees), the Board of Directors shall nominate the
Restricted Group Directors to stand for election as directors of the Company for
a succeeding term in accordance with the Company’s procedures for nomination of
directors as provided for in its Bylaws and the charter of the Nominating and
Corporate Governance Committee, recommend such election and solicit proxies in
respect thereof and vote the shares of Common Stock represented by all proxies
granted by shareholders in connection with the solicitation of proxies by the
Board of Directors in connection with such meeting in favor of the Restricted
Group Directors, except for such proxies that specifically indicate a vote to
withhold authority with respect to the Restricted Group Directors.

 

(c)             Until the Standstill Termination Date, including the Standstill
Termination Date, the Board of Directors shall cause any vacancy created on the
Board of Directors by reason of the death, resignation or removal of a then
serving Restricted Group Director to be filled promptly by a successor
Restricted Group Director selected from a list of nominees with high personal
integrity and ethics, relevant expertise and professional experience and such
other reasonable qualifications, as determined by the Nominating and Corporate
Governance Committee of the Board of Directors (such other qualifications to be
communicated to the Restricted Group Designee by the Company in the same notice
from the Company described in the following sentence) (collectively, “Qualified
Nominees”), which shall include not less than two (2) Qualified Nominees for
each vacant Restricted Group Director position and the information required by
Section 2.2.  Such list shall be submitted by the Restricted Group Designee not
more than thirty (30) days following notice from the Company of the effective
date of such vacancy in accordance with Section 6.3.  In the event the
Restricted Group Designee shall not deliver the list of Qualified Nominees
within such 30-day period, the Board of Directors may replace such Restricted
Group Director in its sole discretion.

 

(d)           While serving on the Board of Directors and any committee thereof,
each Restricted Group Director shall be entitled to all the rights and
privileges of the other directors and committee members, including, without
limitation, access to the Company’s outside advisors; provided, however, that
each Restricted Group Director shall not be entitled to participate in or

 

--------------------------------------------------------------------------------


 

observe, and shall upon the good faith request of the Board of Directors or any
such committee recuse himself or herself from, any meeting or portion thereof at
which the Board of Directors or any such committee is evaluating and/or taking
action with respect to (x) the ownership of Voting Securities specifically by
any member of the Restricted Group, (y) the exercise of any of the Company’s
rights or enforcement of any of the obligations of any member of the Restricted
Group under this Agreement or (z) any transaction proposed by, or with, any
member of the Restricted Group. The Board of Directors or any such committee
shall be entitled to take such actions as it shall deem reasonably necessary or
appropriate to carry out the provisions of the preceding sentence.

 

2.2          Information About Restricted Group Directors.

 

Notwithstanding anything to the contrary herein, each Restricted Group Director
shall be an Independent Director and, in furtherance of this requirement, each
Restricted Group Director shall promptly provide to the Company, as the Company
may from time to time reasonably request, information regarding such Restricted
Group Director for purposes of determining whether the Restricted Group Director
is an Independent Director or for inclusion in any form, report, schedule,
registration statement, definitive proxy statement or other documents required
to be filed by the Company with the Commission or any other Governmental or
Regulatory Authority.  In the event that it is determined that a Restricted
Group Director is not an Independent Director, the Board of Directors shall
notify the Restricted Group Designee of such determination and, not less than 30
days following such notification, the Restricted Group Designee shall provide a
list of Qualified Nominees in accordance with Section 2.1.  The Board of
Directors shall select a Qualified Nominee for election by the Board of
Directors or shareholders of the Company as the case may be.  In no event shall
a Restricted Group Director who is not an Independent Director be nominated or
elected by  the Board of Directors.   A Restricted Group Director who is no
longer independent shall resign as a director not more than 30 days following
the request from the Board of Directors.

 

2.3          Board and Company Policies.

 

It shall be a precondition to the right of the initial Restricted Group
Directors, and their respective successors, to attend any meeting of the Board
of Directors or committee thereof that each such individual shall have agreed,
in the same manner as each other member of the Board of Directors, to abide by
the written policies of the Board of Directors and the committees thereof
(including, without limitation, the Code of Business Conduct and Ethics), as
amended from time to time, and written policies of the Company applicable to
members of the Board of Directors (including, without limitation, the Insider
Trading Policy, as amended from time to time).

 

--------------------------------------------------------------------------------


 

3.             STANDSTILL AND OTHER AGREEMENTS

 

3.1          Standstill.

 

From the date hereof through the Standstill Termination Date, no member of the
Restricted Group will, directly or indirectly, (i) engage in any “solicitation”
of “proxies” (as such terms are used in the proxy rules promulgated under the
Exchange Act, but disregarding the exclusion in clause (iv) of
Rule 14a-1(l)(2) but including any exempt solicitation pursuant to
Rule 14a-2(b)(1) or (2)), submit any proposal (including nominations of director
candidates, except as provided in Section 2.1) for consideration at any annual
or special meeting of the shareholders of the Company (including pursuant to
Rule 14a-8 promulgated under the Exchange Act), (ii) form, join or in any way
participate in a “group” (as defined in Section 13(d)(3) of the Exchange
Act) with respect to any Equity Securities which proposes to take any action or
enter into any transaction that is prohibited by this Section, nor will they
provide any financing or other material assistance to any such group for any
such purpose, (iii) engage in any Schedule 13D Transaction or file any amendment
to the Schedule 13D previously filed by any member of the Restricted Group with
the Commission indicating that any member of the Restricted Group has a plan or
proposal to engage in, or that it has engaged in, a Schedule 13D Transaction
(other than an amendment filed following the execution and delivery of this
Agreement announcing such execution and delivery or subsequent filings
necessitated by the terms of this Agreement and actions by the parties
thereunder); provided, however, that the foregoing prohibition shall not
prohibit filings believed in good faith, after consultation with counsel, to be
required by law as a consequence thereof; and provided further that, to the
extent practicable, any such filings shall be provided to the Company in advance
of filing and the Company shall be permitted a reasonable opportunity to comment
thereon (it being understood that such filings may be required to be filed with
the Commission promptly); (iv) subject to the proviso below, publish (in print
or otherwise, whether in connection with an interview, website publication or
otherwise) any comments, remarks, articles or online postings (including
listings in the form of blogs, chat rooms or otherwise) that are objectively
viewed as materially disparaging or denigrating in any way of the Company or,
other than in the context of statements not involving the Company, any of its
officers, directors, employees (including any calls or suggestions for the
resignation or termination of any of the foregoing and including in their
capacities as officers, directors or employees of the Company or otherwise),
plans, intellectual property or other intangible rights, operating methods,
products, product candidates, research and development, results of operation,
press releases, articles, publications or papers, the purpose of this
subparagraph being that, subject to the proviso below, all members of the
Restricted Group will either be supportive of the Company and its officers,
directors, employees, plans, results, research, etc., or will be silent with
respect thereto; provided, however, notwithstanding the aforesaid, Macary,
either directly or through any organization that employs or contracts with him
for stock, investment or market analysis, may  publish and distribute analyst
reports in Macary’s customary form and manner to his or its clients with respect
to whether such clients should buy, sell or hold shares of Company Common Stock
so long as such reports do not contain any material non-public information or
breach any confidentiality obligation by Macary to the Company.

 

--------------------------------------------------------------------------------


 

3.2          Termination of Trust.

 

Upon the appointment of the Restricted Group Directors as provided above in
Section 2.1, Macary shall take all actions necessary to terminate the existence
and operation of the Trust, subject to the provisions of this Section.  Without
limiting the foregoing, Macary shall post as the Trust’s final posting on the
Trust’s website a statement in support of the Company’s actions as described in
Section 2.1 above and indicating that the objectives of the Trust have been
achieved and, as a result, the Trust is being terminated and all funds
previously contributed to the Trust and not expended as of the date of
termination will be returned (such posting, at Macary’s discretion, may remain
posted of up to 90 days following the date of appointment of the Restricted
Group Directors)

 

4.             REPRESENTATIONS AND WARRANTIES OF THE RESTRICTED GROUP

 

Subject to any information set forth on the attached Disclosure Schedule, each
of the Trust, the Managing Trustee and Macary hereby represents and warrants to
the Company as follows:

 

4.1          Authority.

 

This Agreement has been duly and validly executed and delivered by each such
party and constitutes a legal, valid and binding obligation of such party
enforceable against such party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

4.2          No Conflicts.

 

The execution and delivery by each such Party of this Agreement does not, and
the performance by such Party’s obligations under this Agreement and the
consummation of the transactions contemplated hereby will not:

 

(a)             conflict with or result in a violation or breach of any term or
provision of any law, statute, rule or regulation or any order, judgment or
decree of any Governmental or Regulatory Authority applicable to such Party or
any of such Party’s properties or assets; or

 

(b)            (i) conflict with or result in a violation or breach of,
(ii) constitute (with or without notice or lapse of time or both) a default
under, (iii) require such Party to obtain any consent, approval or action of,
make any filing with or give any notice to any Person as a result or under the
terms of, or (iv) result in the creation or imposition of any lien upon any of
such Party’s properties or assets under, any contract, agreement, plan, permit
or license to which such Party is a party.

 

--------------------------------------------------------------------------------


 

4.3          Governmental Approvals and Filings.

 

No consent, approval or action of, filing with or notice to any Governmental or
Regulatory Authority on the part of any such Party is required in connection
with the execution and delivery of this Agreement, any filing with the
Commission required in connection with the execution and/or delivery of this
Agreement or the joint press release referred to in Section 6.1.

 

4.4          Restricted Group Shares.

 

Except as set forth on Section 4.4 of the Disclosure Schedule, the members of
the Restricted Group do not beneficially own any shares of Common Stock.

 

5.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the other Parties to this
Agreement as follows:

 

5.1          Incorporation.

 

The Company is a corporation duly incorporated and validly exists under the laws
of the State of Oregon. The Company has the requisite corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby.

 

5.2          Authority.

 

The execution and delivery by the Company of this Agreement, and the performance
by the Company of its obligations hereunder, have been duly and validly
authorized by the Board of Directors, no other corporate action on the part of
the Company or its shareholders being necessary. This Agreement has been duly
and validly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

5.3          No Conflicts.

 

The execution and delivery by the Company of this Agreement do not, and the
performance by the Company of its obligations under this Agreement and the
consummation  of the transactions contemplated hereby will not:

 

(a)             conflict with or result in a violation or breach of any of the
terms, conditions or provisions of the Articles of Incorporation or Bylaws;

 

(b)            conflict with or result in a violation or breach of any term or
provision of any law, statute, rule or regulation or any order, judgment or
decree of any Governmental or Regulatory Authority applicable to the Company or
any of its properties or asset; or

 

--------------------------------------------------------------------------------


 

(c)             (i) conflict with or result in a violation or breach of,
(ii) constitute (with or without notice or lapse of time or both) a default
under, (iii) require the Company to obtain any consent, approval or action of,
make any filing with or give any notice to any Person as a result or under the
terms of or (iv) result in the creation or imposition of any lien upon the
Company or any of its properties or assets under, any contract, agreement, plan,
permit or license to which the Company is a party.

 

5.4          Governmental Approvals and Filings.

 

No consent, approval or action of, filing with or notice to any Governmental or
Regulatory Authority on the part of the Company is required in connection with
the execution and delivery of this Agreement, other than any filing with the
Commission required in connection with the execution and/or delivery of this
Agreement or the joint press release referred to in Section 6.1.

 

6.             GENERAL PROVISIONS

 

6.1          Publicity.

 

The Restricted Group Designee and the Company will cooperate with each other in
the development and distribution of a joint press release announcing the
execution and delivery of this Agreement.  Subject to the Company’s duties and
obligations under applicable federal and state securities laws, such press
release to be in form and substance reasonably satisfactory to each of the
Restricted Group Designee, each Restricted Group Director, and the Company.

 

6.2          Amendment and Waiver.

 

(a)             This Agreement may be amended, supplemented or modified only by
a written instrument duly executed by or on behalf of each party hereto.

 

(b)            Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the party waiving such term or condition. No waiver by any party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion.  All remedies, either under this
Agreement or by law or otherwise afforded, will be cumulative and not
alternative.

 

6.3          Notices.

 

(a)             For all purposes of this Agreement, the Company shall not be
required to recognize any notice purportedly delivered by or on behalf of any
other member of the Restricted Group unless such notice is delivered to the
Company by or on behalf of the Restricted Group Designee.

 

(b)            All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or by reputable overnight courier
(postage prepaid) to the parties at the following addresses or facsimile
numbers:

 

--------------------------------------------------------------------------------


 

If to any member of the Restricted Group, to:

 

AVI Shareholder Advocacy Trust

The Shareholder Advocate, LLC

Attn: Richard Macary

330 Madison Avenue, 6th Flr.

New York, NY 10017

Fax: 212-922-0363

Tel: 646-240-8787

 

with a copy (which shall not constitute notice) to:

 

Kirkpatrick & Lockhart Preston Gates Ellis LLP

925 Fourth Avenue, Suite 2900

Seattle, WA 98104-1158

Facsimile: 206-622-7022

Attention: Eric Simonson

 

If to the Company, to:

 

AVI BioPharma, Inc.

Suite 1110

One S.W. Columbia Ave.

Portland, Oregon 97258

Facsimile No.:  (503) 227-0751

Attn:  Chief Executive Officer

 

with a copy (which shall not constitute notice) to:

 

Davis Wright Tremaine LLP

23rd Floor

1300 S.W. Fifth Avenue

Portland, Oregon 97201

Facsimile: 503-778-5299

Attention: Michael C. Phillips. Esq.

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, and (iii) if delivered
by overnight courier in the manner described above to the address as provided in
this Section, be deemed given upon receipt (in each case regardless of whether
such notice, request or other communication is received by any other person to
whom a copy of such notice, request or other communication is to be delivered
pursuant to this Section). Any party from time to time may change its address,
facsimile number or other information for the purpose of notices to that party
by giving notice specifying such change to the other parties hereto.

 

--------------------------------------------------------------------------------


 

6.4          Entire Agreement.

 

This Agreement, including all schedules hereto supersede all prior discussions
and agreements among the parties hereto with respect to the subject matter
hereof, and contains the sole and entire agreement among the parties hereto with
respect to the subject matter hereof.  Notwithstanding anything to the contrary
herein, the terms, conditions and provisions of those respective Non-Disclosure
Agreements dated as of September 1, 2007 by and between the Company on the one
hand and Macary on the other shall remain in full force and effect and nothing
herein shall be deemed to modify or effect the enforceability or applicability
of such agreements.

 

6.5          No Third Party Beneficiary.

 

The terms and provisions of this Agreement are intended solely for the benefit
of each Party hereto and the other members of the Restricted Group, and it is
not the intention of the Parties to confer third-party beneficiary rights upon
any other Person.

 

6.6          No Assignment; Binding Effect.

 

Neither this Agreement nor any right, interest or obligation hereunder may be
assigned by any Parties hereto without the prior written consent of the other
Parties hereto and any attempt to do so will be void. Subject to the preceding
sentence, this Agreement is binding upon, inures to the benefit of and is
enforceable by the Parties hereto and their respective successors and assigns
and legal representatives.

 

6.7          SPECIFIC PERFORMANCE.

 

The Parties acknowledge that money damages are not an adequate remedy for
violations of any provision of this Agreement and that any Party may, in such
Party’s sole discretion, apply to a court of competent jurisdiction for specific
performance for injunctive or such other relief as such court may deem just and
proper in order to enforce any such provision or prevent any violation hereof
and, to the extent permitted by applicable law, each Party waives any objection
to the imposition of such relief.

 

6.8          Headings.

 

The headings used in this Agreement have been inserted for convenience of
reference only and do not define or limit the provisions hereof.

 

--------------------------------------------------------------------------------


 

6.9          Invalid Provisions.

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any present or future law, and if the intended rights of any
party hereto under this Agreement will not be forfeited in any material respect
as a result thereof, (i) such provision will be fully severable, (ii) this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof and (iii) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.

 

6.10        Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Oregon applicable to a contract executed and performed in such
State, without giving effect to the conflicts of laws principles thereof.

 

6.11        Consent to Jurisdiction and Service of Process.

 

Each party hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court for the District of Oregon or the Circuit Court for
Multnomah County, State of Oregon in any action, suit or proceeding arising in
connection with this Agreement, agrees that any such action, suit or proceeding
shall be brought only in such court (and waives any objection based on forum non
conveniens or any other objection to venue therein to the extent permitted by
law), and agrees to delivery of service of process by any of the methods by
which notices may be given pursuant to Section 6.3, with such service being
deemed given as provided in such Section; provided, however,  that such consent
to jurisdiction is solely for the purpose referred to in this Section 6.11 and
shall not be deemed to be a general submission to the jurisdiction of said
courts or in the State of Oregon other than for such purpose. Nothing herein
shall affect the right of any party to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the other in any other jurisdiction.

 

6.12        Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THAT CERTAIN SHAREHOLDER’S TRUST AGREEMENT DATED AS OF OCTOBER
29, 2007

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives and to be effective on the Effective Date.

 

COMPANY

TRUST

 

 

AVI BioPharma, Inc.

AVI Shareholder Advocacy Trust
The Shareholder Advocate LLC
Managing Trustee

 

 

By:

/s/ K. Michael Forrest

 

By:

/s/ Richard Macary

Name: K. Michael Forrest

 

 

Name: Richard Macary

 

Title: Chief Executive Officer

Title: Manager

 

 

 

MANAGING TRUSTEE
The Shareholder Advocate LLC

 

 

 

By:

/s/ Richard Macary

 

Name: Richard Macary

 

 

Title: Manager

 

 

 

MACARY

 

 

 

/s/ Richard Macary

 

Richard Macary

 

--------------------------------------------------------------------------------